          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

ANDREW GRAY                                                PLAINTIFF

v.                     No. 3:18-cv-135-DPM

CAVENAUGH LINCOLN-MERCURY,
INC., an Arkansas Corporation;
CAVENAUGH FORD LINCOLN,
LLC, an Arkansas Limited Liability
Company; CAVENAUGH FORD
CO., an Arkansas Company; FORD
MOTOR COMP ANY, a Delaware
Company; FORD MOTOR CREDIT
COMP ANY, a Delaware Company;
and GS ADMINISTRATORS, INC.,
a Texas Corporation                                      DEFENDANTS

                           JUDGMENT
     The complaint is dismissed with prejudice.



                                     D .P. Marshallfr.
                                     United States District Judge
